Citation Nr: 0720898	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
December 2006.  A transcript of the hearing is associated 
with the claims file.  The veteran submitted evidence at his 
hearing and waived initial consideration of this evidence by 
the RO.


FINDING OF FACT

The average puretone threshold in the left ear does not 
exceed 38 decibels, and speech discrimination ability in the 
left ear is not less than 90 percent; the average puretone 
threshold in the right ear does not exceed 34 decibels, and 
speech discrimination ability in the right ear is not less 
than 90 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable initial disability 
rating for his service-connected bilateral hearing loss.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's original claim (a claim of 
entitlement to service connection) was received and initially 
adjudicated before the enactment of the VCAA in November 
2000.  That claim was granted in October 2001, and this 
appeal arises from the RO's assignment of a noncompensable 
disability rating.  The record reflects that the RO provided 
the veteran with the notice required under the VCAA, to 
include notice that he submit any pertinent evidence in his 
possession, by letter mailed in May 2006, after its initial 
adjudication of the claim.  The RO notified the veteran of 
the type of evidence necessary to establish disability 
ratings and effective dates in March 2006.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in June 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.  

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a compensable rating.  

On VA audiological evaluation in June 2006, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	25	30	30	35	|30 
Left (dB) 	25	30	30	35	|30

Speech audiometry results for the June 2006 examination show 
speech recognition ability of 90 percent in both ears.  
Applying these values to the rating criteria results in a 
numeric designation of level II in each ear.  See 38 C.F.R. § 
4.85, Table VI (2006).  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a zero percent rating.  

The June 2006 VA examiner diagnosed mild sensorineural 
hearing loss bilaterally.

On VA audiological evaluation in November 2002, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	25	30	30	40	|31 
Left (dB) 	25	30	30	35	|30

Speech audiometry results for the November 2002 examination 
show speech recognition ability of 92 percent in each ear.  
Applying these values to the rating criteria results in a 
numeric designation of level I in each ear.  See 38 C.F.R. § 
4.85, Table VI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a zero percent rating.  

The November 2002 VA examiner diagnosed mild sensorineural 
hearing loss at 250 to 8000 Hz in the right ear, and a mild 
sensorineural hearing loss from 250 to 6000 Hz in the left 
ear, dropping to moderate at 8000 Hz. 

The Board notes that the readings reported in the June 2006 
and November 2002 VA examination reports do not meet the 
requirements noted above for exceptional patterns of hearing 
impairment.  

The veteran also submitted several private audiometry 
reports.  A report dated in April 1999, prepared by Scot C. 
Callahan, M.D., at the Professional Hearing Aid Center, shows 
the following puretone thresholds in decibels (db) for the 
four frequencies used for VA evaluation:

Hertz (Hz)	1000	2000	3000	4000	|Average  
Right (dB)	40	40	25	30	|34* 
Left (dB) 	45	40	35	30	|38*

* Averages for specific frequencies not provided by 
examiner, but calculated by the Board in accordance with 
38 C.F.R. § 4.85 (d).

Speech audiometry results for the April 1999 examination show 
speech recognition ability of 100 percent in each ear.  
Applying these values to the rating criteria results in a 
numeric designation of level I in each ear, which produces a 
zero percent rating.  These results do not meet the 
requirements for exceptional patterns of hearing impairment.  
Dr. Callahan diagnosed moderate sensorineural hearing loss.  

It is notable that Dr. Callahan submitted a letter dated in 
January 2000, in which he reported his findings as 100 
percent speech discrimination in the right ear and 90 percent 
in the left ear.  While this changes the numeric designation 
for the left ear to level II, the result is still a 
noncompensable rating.  

The Board also notes that Dr. Callahan appears to attribute 
much of the veteran's hearing problem to "severe, life-
limiting tinnitus."  The veteran is separately service 
connected for tinnitus, and a 10 percent disability rating 
has been assigned.  "Tinnitus is a ringing, buzzing noise in 
the ears.  Dorland's Illustrated Medical Dictionary 1725 
(27th ed. 1988)."  Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  Dr. Callahan made no effort to distinguish between 
disability caused by the service-connected tinnitus and the 
service-connected hearing loss.  See 38 C.F.R. § 4.14 (2006) 
[the evaluation of the same disability under various 
diagnoses is to be avoided].  

In sum, the medical evidence of record does not support a 
compensable evaluation for the veteran's hearing loss.  

The Board notes that a June 2002 VA examination report 
includes findings which show substantially more impaired 
hearing than any other report.  The November 2002 VA 
examination specifically addressed these results, and found 
that the June 2002 results "must be considered unreliable 
given all other exams."  The Board notes that while the 
November 2002 examiner indicated that the claim file had been 
reviewed, the June 2002 examiner indicated that the claim 
file was not available.  She therefore had no ability to 
judge the consistency of her findings in the context of other 
audiometric results.  The Board accordingly attaches no 
probative weight to the June 2002 results.  

The Board also notes that a private report dated in July 
2003, prepared by Robyn H. Wilkes, M.S. at Southeastern ENT, 
does not conform to VA regulations and is not suitable for 
evaluation purposes.  Puretone thresholds at 3000 Hz were not 
recorded by the examiner.  VA regulations do not make any 
provision for less than four readings.  While speech 
audiometry results for the July 2003 examination show speech 
discrimination scores 48 percent correct in the right ear and 
of 44 percent correct in the left ear, these results are not 
identified as conforming to the Maryland CNC test, which is 
also required under VA regulations.  See 38 C.F.R. § 4.85.  
The June 2006 VA examination reviewed the July 2003 results 
and found that they could not be explained, but that the 
consistency of the June 2006 results with the overall 
evidence of record supported their reliability.  The Board 
agrees with June 2006 examiner.

The veteran submitted a photocopy of an audiometric report 
dated in July 1999.  The photocopy is cut off on one side, 
and the information is not clearly legible.  It also appears 
that the speech discrimination scores have been altered.  
Moreover, the examiner indicated on the report that the 
results were inconsistent, and he rated the reliability of 
the testing as fair to poor.  The Board therefore accords 
this report little probative weight in comparison to the 
other evidence of record.  

The Board acknowledges the veteran's contention that the 
testing administered by VA does not represent real world 
conditions and specifically excludes background noise.  
However, the testing methodology is not a matter that is left 
to the Board's discretion, or that of the examiner.  The 
regulations clearly provide that speech impairment is to be 
measured using the "Maryland CNC Test."  38 C.F.R. § 3.385 
(2006).  The regulations make no provision for a modified 
speech reception test.  

The Board is of course aware of the veteran's contentions, 
and those of his wife, concerning the severity of his 
service-connected hearing loss symptomatology.  The veteran 
stated in his notice of disagreement that he has to read lips 
in order to understand what a person is saying, and that he 
cannot hear the T.V., radio, or doorbell, and cannot talk on 
the phone.  At a June 2001 hearing, the veteran also stated 
that he did not listen to TV or the radio because he could 
not understand what they were talking about.  At the December 
2006 hearing, the veteran's wife described the difficulties 
that the veteran faces in trying to carry on everyday life, 
and the frustration she experiences in trying to communicate 
with him. 

There is no reason whatsoever to doubt any of the statements 
offered by the veteran or in his behalf.  However, in 
establishing a disability rating, the Board is constrained by 
the confines of the rating schedule.  See Lendenman, supra.  
Indeed, the Board's consideration of factors outside of the 
rating criteria provided by the regulations is error as a 
matter of law.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  For these reasons, the Board believes that the 
objective evidence of record outweighs the veteran's 
statements with respect to the severity of his hearing loss.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
disability rating are not met during any portion of the 
period here on appeal.  See Fenderson, 12 Vet. App. 119.  An 
increased disability rating for bilateral hearing loss is 
therefore not in order.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his hearing loss, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order. 


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


